ORDER
PER CURIAM.
Appellant, Rodney H. Holmes, (“appellant”), appeals the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Appellant seeks to vacate his conviction and sentences for kidnapping, section 565.110, RSMo 19941, two counts of robbery in the first degree, section 569.020, two counts of forcible rape, section 566.030, two counts of forcible sodomy, section 566.060, and seven counts of armed criminal action, section 571.015, for which he was sentenced to serve consecutive and concurrent terms totaling thirty five years and four consecutive life sentences.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.